Citation Nr: 1204957	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-13 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to March 1991 and had Reserve service with active duty for training (ACDUTRA) from July 7, 1978 to October 1, 1978 and an uncertified period of service from May 17, 1986 to May 31, 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 45 day abeyance period for the submission of additional evidence.  Additional evidence was received in October 2011 with a waiver of RO consideration.         

It appears that a claim of service connection for closed head injury (now claimed as headaches due to trauma) was partially developed but remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 Deferred Rating Decision.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

The Veteran's original claims file has been lost; therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board notes that the record reveals that the Veteran's claim for contusion of the trapezius muscle appears to have been denied in a prior final rating decision; however, as the claims file was lost, such rating decision is not of record (although it appears a February 2005 VCAA letter and related statement of the case are of record, along with a subsequent May 2003 rating decision which declined to reopen the claim for service connection for contusion of the trapezius muscle).   The October 2006 rating decision on appeal addressed service connection for degenerative arthritis of the lumbar spine - a separate disorder based on bony changes - on a de novo basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008); Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996). (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  Accordingly, the matter on appeal has been so characterized on the title page of this decision, including as consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

At the outset the Board notes that a June 1986 line of duty (LOD) determination notes that on May 23, 1986 the Veteran injured his back during a training period from May 17, 1986 to May 31, 1986.  While it appears from review of the record that this was a period of ACDUTRA, there are no Personnel Information Exchange System (PIES) reports certifying the Veteran's duty status during this period.  Such a certification should be secured through a PIES request or other appropriate avenue.    

In October 2011 the Veteran submitted private outpatient treatment records from his treating physician Dr. J.M.A.  He reported that he began seeing this provider in 2003/2004; however, a March 2006 record notes that the Veteran was a "new patient" and the records submitted only cover the period from 2006 to 2007.  A May 2009 thoracic spine diagnostic study notes a referral from Dr. J.M.A, but a record that generated that referral is not of record (the most recent record submitted by the Veteran was in 2007).  It is unclear whether the records submitted are complete; there appear to be subsequent records as diagnostic studies were ordered (i.e. in 2009), and it is also unclear whether there prior treatment records from the provider as the Veteran stated.

Additionally, the Veteran testified that prior to treatment with Dr. J.M.A. he received treatment at WellMed in San Antonio.  A March 2003 VA outpatient treatment record notes that the Veteran was "referred by Well-Med physician for chronic rash."  A January 2006 VA outpatient treatment record notes that the Veteran was "transferring from WellMed."  The Veteran submitted a March 2005 record from WellMed which noted that his primary physician was R.C., PA-C (a VA provider).  The comments portion of the record notes that it was a "correction to note dated 1-31-05."  Hence, it is clear that there are additional treatment records from this facility outstanding.  While the Veteran testified that he was treated at this facility in the past (prior to 2003) and that they did not retain records, the remote records as well as the more recent records have not been sought by VA.     

A March 1996 Texas Worker's Compensation Commission payment notice notes that on February 26, 1996 the Veteran suffered a "strain to neck and back."  An associated letter notes the Veteran received treatment for this injury from Dr. M.P.B. and that the Doctor submitted a report noting that the Veteran had reached maximum medical improvement as of September 30, 1996.  Treatment records associated with the Veteran's February 1996 back strain are not of record and must be secured.  

The Board notes that the outstanding evidence identified above is pertinent to the Veteran's claim and that if subsequent medical evidence is secured (particularly evidence of an intercurrent injury) the October 2006 examination will be rendered inadequate as it would be based on a less than complete record and factual basis. Consequently, an additional VA examination will be necessary. 




Accordingly, the case is REMANDED for the following:

1. The RO/AMC should certify the Veteran's duty status for his period of service from May 17, 1986 to May 31, 1986.   

2. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his back from February 2010 to the present.  

The RO/AMC should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for his back from 1986 to the present, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are: (1) Complete treatment records from Dr. J.M.A. (to include any records prior to March 2006 and/or subsequent to April 2007); (2) complete treatment records from WellMed in San Antonio ( to include determining whether remote records have been destroyed); (3) complete records pertaining to the Veteran's February 1996 work-related back injury (to include reports of all treatment received for the injuries (including with Dr. M.P.B.), any work records pertaining to the injuries, and the complete records pertaining to any and all Worker's Compensation claims the Veteran filed, to include the determinations made on such claims, and the records that were considered in connection with the determinations); and (4) any other medical records for treatment the Veteran received for his back.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  Any negative responses should be associated with the claims file. The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the any of the aforementioned records are unavailable.  

3. The RO/AMC should also arrange for any follow-up development suggested by the records received (such as securing records from any additional providers identified in such records but not in the Veteran's listing).  

4. Only after the development above has been completed in full (and all records have been received or certified as unavailable), the RO/AMC should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back disability (ies).  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any back disability (ies) (to include the thoracic and/or lumbar spine).  

b. As to each diagnosed disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such was incurred during the Veteran's period of service from May 17, 1986 to May 31, 1986 and is related to the May 23, 1986 back injury therein, or any other service incident.   

c. The examiner is asked to note the opinions of Dr. J.M.A. and the October 2006 QTC examiner, expressing agreement or disagreement with the opinions (and explaining the rationale therefor).  

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate. 

5. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


